DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to the Application filed on 02/12/2019. Claims 1-20 are pending in the case. Claims 1 and 11 are independent claims.

Drawings
The drawings are objected to because figures 1A-1B are followed by figure 1. Additionally, figure 1B has two items labeled as “130” – the network interface and the connecting bus. This is confusing. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
Paragraph 1 recites “… are exploring ways to create artificial brain….” This appears grammatically deficient.
Beginning in paragraph 4, various terms are used that appear to be trade names or trademarks (e.g., Amazon Lex platform, Microsoft Bot Framework, IBM Watson, Google Home, Microsoft Windows, Mac OS, etc.). The terms should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term. Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Paragraph 16 recites “… and the identified intention is may be "need food.” This appears grammatically deficient.
Paragraphs 23-26 identify figures that are not provided in the drawings. Additionally, figure labeled “FIG. 1” in the drawings is not mentioned here in the specification.
Paragraph 46 refers to “system bus 150,” but this does not seem comport with the drawings.
Paragraph 46 refers to “storage device 124,” but this does not comport with the drawings.
Paragraph 68 refers to “FIG. 1D” but the drawings do not include such a figure.
Paragraph 68 refers to at least the following elements which are not shown in the drawings: user query 110d, system architecture 100d, response 190d, various agents 120d, and resources 140d.
Paragraph 70 refers to “FIG. 1E” but the drawings do not include such a figure.
Paragraph 70 refers to “various agents labeled 1-9,” but this does not comport with the drawings.
Paragraph 84 refers to “FIG. 1C” but the drawings do not include such a figure.
Paragraph 86 refers to “responses 270,” but this does not comport with the drawings.
Appropriate correction is required.

Claim Objections
Claims 2 and 12 are objected to because of the following informalities: both claims recite “CNIs” as well as “CNIS” with a capital “S.” It is confusing as to why one of the “S” is capitalized, while the other “s” is lowercase when they appear to be referring to the same thing. Moreover “CNRs” use a lowercase “s.” Accordingly, a lowercase “s” is suggested for conformity.
Appropriate correction is required.

Claim Rejections - 35 U.S.C. § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Independent claim 1 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
	Step 1:
The claim is directed towards the statutory category of an apparatus.
Step 2A Prong 1:

	Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper but for the recitation of a generic computer component. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the "Mental Process" grouping of abstract ideas. A person would readily be able to perform this process either mentally or with the assistance of pen and paper. See MPEP § 2106.04(a)(2).
Step 2A Prong 2: 
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 
The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f): computer system; module; storage memory; and computer.
The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g): receive an input query from a user; forward the input query to a 
A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. See MPEP § 2106.04(d). 
Step 2B:
The claimed invention does not recite any additional elements/limitations that amount to significantly more. 
The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f): computer system; module; storage memory; and computer.
The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g): receive an input query from a user; forward the input query to a contract net initiator (CNI); and forward the bid to at least two contract net responder (CNR) agents in communication with the CNI. The court decisions cited in MPEP 2106.05(d)(II) indicate that merely “receiving and transmitting data over a network” is a well‐understood, routine, conventional function when it is claimed in a merely generic manner (as it is in the present claim).
The claimed invention recites an abstract idea without significantly more.

Dependent claim 2 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.

The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). The claimed invention does not recite any additional elements/limitations that amount to significantly more. The claimed invention recites an abstract idea without significantly more.

Dependent claim 3 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a mental process. The mental process recited is: each of the at least one service agents provides a different expertise that may be responsive to the user input query.
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). The claimed invention does not recite any additional elements/limitations that amount to significantly more. The claimed invention recites an abstract idea without significantly more.

Dependent claim 4 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a mental process. The mental process recited is: universal service agents that are responsive to all of the at least one service agents through a CNI agent and provide information to all of the at least one service agents, which information may assist in the service agents preparing a possible response.


Dependent claim 5 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a mental process. The mental process recited is: the at least one service agent includes a… memory… comprising subagents embodied…, wherein agent one remembers the current instance of the user interaction with the system, agent two remembers current user intent, and agent three fills a user profile and remembers the user profile for later retrieval.
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f): working memory service; and machine readable memory.
The claimed invention does not recite any additional elements/limitations that amount to significantly more. The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f): working memory service; and machine readable memory.
The claimed invention recites an abstract idea without significantly more.

Dependent claim 6 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a mental process. The mental process recited is: the at least one service agent includes a user intent identification service comprising a first agent that derives user intent and a second agent that derives user intent by asking probing questions of a user.
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). The claimed invention does not recite any additional elements/limitations that amount to significantly more. The claimed invention recites an abstract idea without significantly more.

Dependent claim 7 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a mental process. The mental process recited is: the at least one service agent includes an instance identification service comprising a first agent that recommends features to a user based on a user profile and a second agent that selects an instance from a user query and stores the instance to… memory.
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f): working memory.
The claimed invention does not recite any additional elements/limitations that amount to significantly more. The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a 
The claimed invention recites an abstract idea without significantly more.

Dependent claim 8 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a mental process. The mental process recited is: the at least one service agent includes a business workflow service that executes one or more business workflows, wherein a business workflow is a logical progression of steps to achieve a business end.
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). The claimed invention does not recite any additional elements/limitations that amount to significantly more. The claimed invention recites an abstract idea without significantly more.

Dependent claim 9 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a mental process. The mental process recited is: the at least one service agent includes a natural language processing (NLP) preprocessing service comprises an agent that performs NLP operations based on user input, where the operations are elected from a group consisting of tokenization, lemmatization, spell correction, and part of speech (POS) tagging.
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). The claimed invention does not recite any additional elements/limitations that amount to significantly more. The claimed invention recites an abstract idea without significantly more.

Dependent claim 10 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a mental process. The mental process recited is: the at least one service agent includes a sentiment analysis service comprising a first agent that analyzes and stores an analysis of user sentiment in a user profile in working memory and a second agent that determines a bot sentiment that sets a tone of response being delivered to the user.
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). The claimed invention does not recite any additional elements/limitations that amount to significantly more. The claimed invention recites an abstract idea without significantly more.

The remaining claims 11-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more for at least the same reasons as those given above with respect to claims 1-10 with only the addition of generic computer components under step 2A prong 1. Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper but for the recitation of a generic computer component. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the "Mental Process" grouping of abstract ideas. A person would readily be able to perform this process either mentally or with the assistance of pen and paper. See MPEP § 2106.04(a)(2). Limitations that merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as 

Claim Rejections - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. § 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 5 and 15 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claims 5 and 15 recite “the current instance.” There is no antecedent basis for this. Moreover, claim 15 recites “the system,” without any antecedent basis.

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant are advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.

Claims 1-5, 9-15, 19, and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over Thomas (U.S. Pat. App. Pub. No. 2014/0164476, hereinafter Thomas).

As to independent claim 1, Thomas teaches:
A computer system for improving service agent interaction between a user and one or more service agents comprising (Figure 10, computer system 1000):
a service agent module within a storage memory of a computer, the module configured to (Paragraph 11, a system that provides virtual assistant services based on directing user requests to a farm of software experts (e.g., content service modules), Figure 10, memories):
receive an input query from a user (Paragraph 40, the request that is described in the exemplary embodiments can be input from the user, including the two examples above. A request may be from the user posing a query or asking a question);
forward the input query to a contract net initiator (CNI), wherein a CNI initiates a bid for a response to the input query (Figure 1, invites to bids to experts 175 from dialog federator to API); and
forward the bid to at least two contract net responder (CNR) agents in communication with the CNI, wherein the at least two CNRs forward the bid to CNIs that negotiate with one or more service agents that provide possible responses to the user query (Figure 1, invites to bid to experts 175 from API to experts. Paragraph 19, the dialog federator 125 can send the user request (e.g., directly in text format and/or in a format converted by the ASR 130 or by other means) via the API 150 to a number of experts 175. For instance, invites can be sent from the dialog federator 125 to the experts 175 (or some of the experts) via the API 150. Figure 5, subexperts 176. Paragraph 189, experts 175 may further subdivide their task to other experts, show as sub-experts 176 in FIG. 5. An expert 175 may form a relationship with sub-experts 176 similar to the relationship the dialog federator 125 has with experts. For example, an expert 175 may delegate tasks to sub-experts 176, in a manner similar to the way a software program calls subroutines. In another example, an expert 175 may send invites to other experts and receive bids, similar to the way the dialog federator 125 sends invites and receives bids);
wherein when at least one service agent provides a response to the query, a CNI associated with the one or more service agents that provide a possible response to the query forwards the possible response to a CNR in communication therewith, wherein the CNI that initiated the bid for a response to the input query evaluates the possible 
While the federator, API, and expert set up shown in Figure 1 is not expressly shown between the expert and sub-experts in figure 5, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the federator, API, and expert set up shown in figure 1 between the expert and sub-experts in figure 5 in order to provide a flexible control & communications channel between the expert and the sub-experts (see Thomas at paragraph 76).

As to dependent claim 2, Thomas further teaches the CNIs and CNRs form a network logic wherein CNIS are in communication with either CNRs or service agents and CNRs are only in communication with CNIs (Figures 1 and 5).

As to dependent claim 3, Thomas further teaches each of the at least one service agents provides a different expertise that may be responsive to the user input query (Paragraph 53, experts 175 may keep their ratings high by only responding when they are confident of their bid or when the request falls within their domain of expertise).

As to dependent claim 4, Thomas further teaches universal service agents that are responsive to all of the at least one service agents through a CNI agent and provide information to all of the at least one service agents, which information may assist in the service agents preparing a possible response (Figure 1, automatic speech recognizer (ASR) 13. Paragraph 19, the dialog federator 125 can send the user request (e.g., directly in text format and/or in a format converted by the ASR 130 or by other 

As to dependent claim 5, Thomas further teaches the at least one service agent includes a working memory service comprising subagents embodied in machine readable memory, wherein agent one remembers the current instance of the user interaction with the system, agent two remembers current user intent, and agent three fills a user profile and remembers the user profile for later retrieval (Figure 5, dialog memory 575. Paragraph 189, experts 175 may further subdivide their task to other experts, show as sub-experts 176 in FIG. 5. An expert 175 may form a relationship with sub-experts 176 similar to the relationship the dialog federator 125 has with experts. For example, an expert 175 may delegate tasks to sub-experts 176, in a manner similar to the way a software program calls subroutines. In another example, an expert 175 may send invites to other experts and receive bids, similar to the way the dialog federator 125 sends invites and receives bids).

As to dependent claim 9, Thomas further teaches the at least one service agent includes a natural language processing (NLP) preprocessing service comprises an agent that performs NLP operations based on user input, where the operations are elected from a group consisting of tokenization, lemmatization, spell correction, and part of speech (POS) tagging (Paragraph 68, the NLP 175 may contain multiple language processing modules such as a classifier, a part of speech tagger, chunker, named entity extractor, and/or parser).

As to dependent claim 10, Thomas further teaches the at least one service agent includes a sentiment analysis service comprising a first agent that analyzes and stores an analysis of user sentiment in a user profile in working memory and a second agent that determines a bot sentiment that sets a 

As to independent claim 11, Thomas teaches:
A method for improving service agent interaction between a user and one or more service agents comprising (Title and abstract):
receiving an input query from a user (Paragraph 40, the request that is described in the exemplary embodiments can be input from the user, including the two examples above. A request may be from the user posing a query or asking a question);
forwarding the input query to a contract net initiator (CNI), wherein a CNI initiates a bid for a response to the input query (Figure 1, invites to bids to experts 175 from dialog federator to API); and
forwarding the bid to at least two contract net responder (CNR) agents in communication with the CNI, wherein the at least two CNRs forward the bid to CNIs that negotiate with one or more service agents that provide possible responses to the user query (Figure 1, invites to bid to experts 175 from API to experts. Paragraph 19, the dialog federator 125 can send the user request (e.g., directly in text format and/or in a format converted by the ASR 130 or by other means) via the API 150 to a number of experts 175. For instance, invites can be sent from the dialog federator 125 to the experts 175 (or some of the experts) via the API 150. Figure 5, subexperts 176. Paragraph 189, experts 175 may further subdivide their task to other experts, show as sub-experts 176 in FIG. 5. An expert 175 may form a relationship with sub-experts 176 similar to the relationship the dialog federator 125 has with experts. For example, an expert 175 may delegate tasks to sub-experts 176, in a manner similar to the way a 
wherein when at least one service agent provides a response to the query, a CNI associated with the one or more service agents that provide a possible response to the query forwards the possible response to a CNR in communication therewith, wherein the CNI that initiated the bid for a response to the input query evaluates the possible responses and forwards the responses to the user as a result of the evaluation (Figure 1, experts 175 providing bids back through API 150, dialog federator 125, to client 110. Paragraph 19, each expert 175 (or a subset of the experts) may respond to the request with an answer (called herein a “bid”)).
While the federator, API, and expert set up shown in Figure 1 is not expressly shown between the expert and sub-experts in figure 5, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the federator, API, and expert set up shown in figure 1 between the expert and sub-experts in figure 5 in order to provide a flexible control & communications channel between the expert and the sub-experts (see Thomas at paragraph 76).

As to dependent claim 12, Thomas further teaches the CNIs and CNRs form a network logic wherein CNIS are in communication with either CNRs or service agents and CNRs are only in communication with CNIs (Figures 1 and 5).

As to dependent claim 13, Thomas further teaches each of the at least one service agents provides a different expertise that may be responsive to the user input query (Paragraph 53, experts 175 

As to dependent claim 14, Thomas further teaches universal service agents that are responsive to all of the at least one service agents through a CNI agent and provide information to all of the at least one service agents, which information may assist in the service agents preparing a possible response (Figure 1, automatic speech recognizer (ASR) 13. Paragraph 19, the dialog federator 125 can send the user request (e.g., directly in text format and/or in a format converted by the ASR 130 or by other means) via the API 150 to a number of experts 175. The Application in paragraph 72 specifies that an example of a universal service agent may be lateral language NLP preprocessing).

As to dependent claim 15, Thomas further teaches the at least one service agent includes a working memory service comprising subagents embodied in machine readable memory, wherein agent one remembers the current instance of the user interaction with the system, agent two remembers current user intent, and agent three fills a user profile and remembers the user profile for later retrieval (Figure 5, dialog memory 575. Paragraph 189, experts 175 may further subdivide their task to other experts, show as sub-experts 176 in FIG. 5. An expert 175 may form a relationship with sub-experts 176 similar to the relationship the dialog federator 125 has with experts. For example, an expert 175 may delegate tasks to sub-experts 176, in a manner similar to the way a software program calls subroutines. In another example, an expert 175 may send invites to other experts and receive bids, similar to the way the dialog federator 125 sends invites and receives bids).

As to dependent claim 19, Thomas further teaches the at least one service agent includes a natural language processing (NLP) preprocessing service comprises an agent that performs NLP 

As to dependent claim 20, Thomas further teaches the at least one service agent includes a sentiment analysis service comprising a first agent that analyzes and stores an analysis of user sentiment in a user profile in working memory and a second agent that determines a bot sentiment that sets a tone of response being delivered to the user (Paragraph 69, sentiment analysis, and/or co-reference resolution, are possible and may be part of the NLP 570).


Claims 6 and 16 are rejected under 35 U.S.C. § 103 as being unpatentable over Thomas (U.S. Pat. App. Pub. No. 2014/0164476, hereinafter Thomas) in view of Salter et al. (U.S. Pat. App. Pub. No. 2020/0120185, hereinafter Salter).

As to dependent claim 6, the rejection of claim 1 is incorporated.
Thomas further teaches the at least one service agent includes a user intent identification service comprising a first agent that derives user intent (Paragraph 23, a user request into an intent classifier, which outputs one or more topics or user intents).
Thomas does not appear to expressly teach a second agent that derives user intent by asking probing questions of a user.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the virtual assistant of Thomas to include the intent clarification technique of Salter to better recognize the intent of the communications, and to engage the user in a dialog (see Salter at paragraph 89).

As to dependent claim 16, the rejection of claim 11 is incorporated.
Thomas further teaches the at least one service agent includes a user intent identification service comprising a first agent that derives user intent (Paragraph 23, a user request into an intent classifier, which outputs one or more topics or user intents).
Thomas does not appear to expressly teach a second agent that derives user intent by asking probing questions of a user.
Salter teaches a second agent that derives user intent by asking probing questions of a user (Paragraph 88, an intent can be clarified by engaging user 110 in a conversation that can include clarifying questions, or simply requesting additional information).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective 16.
The method for improving service agent interaction between a user and one or more service agents of claim 11, wherein the at least one service agent includes a user intent identification service comprising a first agent that derives user intent and a second agent that derives user intent by asking probing questions of a user.

Claims 7 and 17 are rejected under 35 U.S.C. § 103 as being unpatentable over Thomas (U.S. Pat. App. Pub. No. 2014/0164476, hereinafter Thomas) in view of Higgins et al. (U.S. Pat. App. Pub. No. 2010/0161600, hereinafter Higgins).

As to dependent claim 7, the rejection of claim 1 is incorporated.
Thomas does not appear to expressly teach the at least one service agent includes an instance identification service comprising a first agent that recommends features to a user based on a user profile and a second agent that selects an instance from a user query and stores the instance to working memory.
Higgins teaches the at least one service agent includes an instance identification service comprising a first agent that recommends features to a user based on a user profile and a second agent that selects an instance from a user query and stores the instance to working memory (Paragraph 97, using agents to automatically match spatial, temporal, social and topical data relating to individual users to data relating to available services, identifying services that relate to the users' interests, activities and needs. Such agents can then recommend such services to users).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the virtual assistant of Thomas to include the automatic service recommendation techniques of Higgins to better deliver useful services and information to end users (see Higgins at paragraph 3).

As to dependent claim 17, the rejection of claim 11 is incorporated.
Thomas does not appear to expressly teach the at least one service agent includes an instance identification service comprising a first agent that recommends features to a user based on a user 
Higgins teaches the at least one service agent includes an instance identification service comprising a first agent that recommends features to a user based on a user profile and a second agent that selects an instance from a user query and stores the instance to working memory (Paragraph 97, using agents to automatically match spatial, temporal, social and topical data relating to individual users to data relating to available services, identifying services that relate to the users' interests, activities and needs. Such agents can then recommend such services to users).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the virtual assistant of Thomas to include the automatic service recommendation techniques of Higgins to better deliver useful services and information to end users (see Higgins at paragraph 3).

Claims 8 and 18 are rejected under 35 U.S.C. § 103 as being unpatentable over Thomas (U.S. Pat. No. 2014/0164476, hereinafter Thomas) in view of Sullivan et al. (U.S. Pat. App. Pub. No. 10,554,817, hereinafter Sullivan).

As to dependent claim 8, the rejection of claim 1 is incorporated.
Thomas does not appear to expressly teach the at least one service agent includes a business workflow service that executes one or more business workflows, wherein a business workflow is a logical progression of steps to achieve a business end.
Sullivan teaches the at least one service agent includes a business workflow service that executes one or more business workflows, wherein a business workflow is a logical progression of steps 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the virtual assistant of Thomas to include the automation of contact workflow and automated service agents techniques of Sullivan to reduce the amount and/or improve the accuracy of actions a human service agent would otherwise perform manually (see Sullivan at column 5, lines 37-39).

As to dependent claim 18, the rejection of claim 11 is incorporated.
Thomas does not appear to expressly teach the at least one service agent includes a business workflow service that executes one or more business workflows, wherein a business workflow is a logical progression of steps to achieve a business end.
Sullivan teaches the at least one service agent includes a business workflow service that executes one or more business workflows, wherein a business workflow is a logical progression of steps to achieve a business end (Column 5, lines 35-37, generates and configures automated service agents that execute the workflow to service a customer 108 contact without human intervention).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the virtual assistant of Thomas to include the automation of contact workflow and automated service agents techniques of Sullivan to reduce the amount and/or improve the accuracy of actions a human service agent would otherwise perform manually (see Sullivan at column 5, lines 37-39).

Conclusion
In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Casey R. Garner whose telephone number is 571-272-2467. The examiner can normally be reached on Monday to Friday, 8am to 5pm, Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 571-270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Casey R. Garner/Examiner, Art Unit 2123